UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

JACKSONVILLE DIVISION
BRITTANY PEMBELTON
and minor children,
Plaintiff,
v. CASE NO. 3:19-ev-1171-J-20JBT

JOEY DOBSON, former sheriff, et al.,

Defendants.
/

ORDER

THIS CAUSE is before this Court on the Magistrate Judge’s Report and Recommendation
(Dkt. 5). The Magistrate Judge recommended the construed Motion to Proceed In Forma Pauperis
(Dkt. 2) be denied and the case be dismissed without prejudice. No objections were filed to the
Report and Recommendation. After an independent review of the record and upon consideration
of the Report and Recommendation, this Court adopts the same in all respects.

Accordingly, it is ORDERED:

1. The Magistrate Judges Report and Recommendation (DKt. 5) is adopted;

2. The construed Motion to Proceed In Forma Pauperis (Dkt. 2) is DENIED and this case
is DISMISSED WITHOUT PREJUDICE; and

3. The Clerk is directed to terminate all pending motions and close this case.

Copies to:
Hon. Joel B. Toomey
Brittany Pembelton, Pro Se

 
